Citation Nr: 1442935	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-31 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a neck disability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992 with subsequent service as a member of the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board remanded the Veteran's clam in February 2013 and January 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board regrets that a remand is unfortunately once again necessary in order to properly adjudicate the Veteran's claim.  

The Veteran's case was last remanded in order to obtain additional treatment records and schedule the Veteran for a VA examination.  

Additional treatment records were associated with the claims file and the Veteran was apparently scheduled for VA examinations in February, March, and April 2014.  The Veteran requested that the February and March 2014 VA examinations be rescheduled.  He failed to report for the April 2014 VA examination.  However, in August 2014, the Veteran contacted VA and indicated that he failed to report for the examinations because he was incarcerated and did not receive notice of the examination.  He is apparently no longer incarcerated.  Consequently, the Veteran should once again be scheduled for a VA examination in order to obtain an etiology opinion.  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following action:


1.  If any additional relevant treatment records are identified by the Veteran, obtain any necessary releases and attempt to obtain the records.

2.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the etiology of claimed neck or cervical spine disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies, including x-rays, should be performed, and the examiner should report all orthopedic diagnoses pertinent to the neck and cervical spine.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neck or cervical spine disability is etiologically related to the Veteran's active service.  The examiner should provide a rationale for all opinions expressed.  The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

